





February 1, 2008




Mark Stewart

Redzone Entertainment Inc.

Atlanta, Georgia, USA




VIA E-MAIL & FAX







Re:  

Deal Memorandum for the Management Agreement between UOMO Media Inc. and Redzone
Entertainment, Inc




Dear Mark,




This Deal Memorandum outlines the material terms to be contained in the
exclusive Management Agreement between UOMO Media Inc (“UOMO”) and Redzone
Entertainment, Inc. (“REDZONE”). UOMO shall provide management services to
REDZONE on terms and conditions to be set forth in a mutually acceptable
definitive agreement (the “Definitive Agreement”) which shall contain the
following material provisions:




1.

Management Commission.




UOMO shall receive a commission equal to twenty percent (20%) of gross revenues
derived by REDZONE for all projects in the Territory (“Management Commission”).
 Gross revenues shall include, but are not limited to:  all payments of
advances, production fees, and royalties. The Management Commission is payable
to UOMO within fifteen (15) days after receipt of payment by REDZONE.  




2.

Territory.




The territory shall be the entire World, excluding the United States.  Any
business initiated by UOMO on behalf of REDZONE in the United States shall be
subject to negotiation on a per project basis.




3.

Term/Renewal.




The Initial Term shall be two (2) years.  This Agreement shall automatically
renew for one (1) year periods following the Initial Term.  




4.

Use of Name and Likeness.




REDZONE grants UOMO the non-exclusive right to use, print, and publish the
professional name, likeness, discography and biography of REDZONE for the
limited purpose of UOMO’s business development and client solicitation
activities.




5.

Logo/Acknowledgement.




REDZONE shall give UOMO appropriate logo placement and credit on record liner
notes of the Records in substantially the following form: “Produced by Trixter
for Redzone Entertainment/ UOMO Media, Inc.”




This Deal Memorandum is intended to create and be evidence of a framework for
the Definitive Agreement.  Any legally binding agreements or obligations between
the parties shall contain material provisions expressed in this Deal Memorandum.
 In the absence of a Definitive Agreement, this Deal Memorandum shall serve as
the default legal agreement between the parties.  




If the terms of this Deal Memorandum are acceptable to you, please sign and
return the enclosed copy to me by hand, mail or fax.  My fax number is (416)
913-1244.  I look forward to the successful conclusion of this Management
Agreement.







Truly yours,

ACCEPTED AND AGREED TO BY:







/s/ Camara Alford

Mark E. Stewart   

Camara Alford

[authorized signature]

CEO & Chairman

UOMO Media Inc.

Mark E. Stewart

[print name]




February 1, 2008

[date]





ADDENDUM




LIST OF CLIENTS










The following lists the Clients, included but not limited to, the terms of the
Deal Memorandum between UOMO and REDZONE:










Christopher “Tricky” Stewart



